United States Court of Appeals
                     For the First Circuit


No. 02-1422

                RAHIM RASHAD, F/K/A LARRY GRAHAM,

                      Petitioner, Appellee,

                               v.

                      JAMES T. WALSH, JR.,

                     Respondent, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on August 14, 2002 is
corrected as follows:

     On page 15, line 9, after "speedy trial purposes." add the
following footnote:

         This case does not call upon us to analyze
         the issue of what happens when there is no
         requirement that the government obtain an
         indictment, or when the defendant has waived
         the right to proceed by indictment, see Mass.
         R. Crim. P. 3(d).